Title: To John Adams from James Lovell, 31 August 1779
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       31st. of Aug. 1779
      
     
     I yesterday received yours of May 14 from L’Orient and Aug. 13th. from Braintree with several valuable Papers. I hope to be able to write shortly to you on those Topics which are the Subject of your Correspondence with de Vergennes. At present, as I have been for several days past, I am engaged in a severe wrestling Match with a Chap who has laid many on their Backs here lately. He is known in the Country you have just arrived from by the name of Trépas. I must own he appears to gain upon me particularly Today, tho I follow the advice of Sr. Jas. Jay and two other Gentlemen my Colleague Holten and Mr. Peabody of New Hampshire. I give none of this History to my Family. And I desire you will use it only as an apology to you for saying no more now.
     
      James Lovell
     
     
      I now send Papers which in my last I desired you to forward to A L.
     
    